EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kenneth Knox on 07/14/22.
The application has been amended as follows: 

In the specification replace paragraph 0016 with the following:
[0016] Referring now to FIGS. 2-6, various front views of a garment 100 is shown. The garment 100 includes a waist region 105 and a pant region 110 below the waist region 105. The pant region 110 may include a first pant leg 115a (e.g., a right pant leg) and a second pant leg 115b (e.g., a left pant leg) (collectively "pant legs 115"). In an upper portion of the garment 100 (for instance, in an upper part of a waist area of the pants or other garment), there may be a plurality of loops 120a, 120b, 120c, 120n (or a plurality of pieces of fabric) comprising a plurality of loop fasteners 125c,125n positioned thereon. In some embodiments, the loops 120 include belt loops having an opening through which a belt, rope, or other accessory may be position therethrough. In some embodiments, the loops 120 may extend upward from the waist region 105 and/or the garment 100.

 	In the specification replace paragraph 0021 with the following:
[0021] The garment 100 may further include a piece of removable fabric and a connector, such as a zipper 140, configured to removably attach the piece of removable fabric 604 to the pant legs 602. In some embodiments, the plurality of loop fasteners 125 are female snap fasteners and the plurality of pant leg fasteners 130 are male snap fasteners, or vice versa. In some embodiments, the plurality of pant leg fasteners 130 are positioned in a shin region (e.g., where a shin of a wear would be located) of the first pant leg 115a and the second pant leg 115b, respectively.

In the claims: 
Replace claim 1 with the following:
 	1. A garment convertible between a pair of pants and a skirt, comprising: 
 	a waist region; 
 	a pants region positioned below the waist region, the pants region comprising a first tubular pant leg and a second tubular pant leg, the first tubular pant leg and the second tubular pant leg each forming a closed tube with openings at an upper end and a lower end; 
 	a plurality of pant leg fasteners positioned in the pants region at a bottom end of the garment on each of the first tubular pant leg and the second tubular pant leg;
 	a plurality of loops positioned on the waist region at a top end of the garment, individual ones of the plurality of loops comprising a first fastener positioned thereon, the plurality of loops operable to both receive a belt and to connect to a respective one of the plurality of pant leg fasteners; 
 	wherein, when the first fastener of the plurality of loops are coupled to a respective one of the pant leg fasteners, the garment is at least partially folded and is operable to be worn as the skirt and, when the first fastener of the plurality of loops is detached from the respective one of the pant leg fasteners, the garment is unfolded and is operable to be worn as the pair of pants; and 
 	a piece of removable fabric and a connector configured to removably attach the piece of removable fabric to a corresponding connector attached to the inner side of the first tubular pant leg and the second tubular pant leg, wherein the piece of removable fabric is detachably attachable between the first tubular pant leg and the second tubular pant leg3 via the connector and the corresponding connector such that the removable fabric joins the first tubular pant leg and the second tubular pant leg to form a single piece of fabric without modification of the first tubular pant leg and the second tubular pant leg, wherein the formed single piece of fabric is configured to be worn at a hip region of a wearer as the skirt.

 	Replace claim 9 with the following: 

 	9. A garment convertible between a pair of pants and a skirt, comprising: 
 	a waist region; 
 	a pants region positioned below the waist region, the pants region comprising a first tubular pant leg and a second tubular pant leg, the first tubular pant leg and the second tubular pant leg each forming a closed tube with openings at an upper end and a lower end; 
 	a plurality of pant leg fasteners positioned in the pants region at a bottom end of the garment on each of the first tubular pant leg and the second tubular pant leg;
 	a plurality of loops positioned on the waist region at a top end of the garment, individual ones of the plurality of loops comprising a first fastener positioned thereon, the plurality of loops operable to both receive a belt and to connect to a respective one of the plurality of pant leg fasteners; 
 	wherein when the first fastener of the plurality of loops are coupled to a respective one of the pant leg fasteners, the garment is at least partially folded and is operable to be worn as the skirt and, when the first fastener of the plurality of loops is detached from the respective one of the pant leg fasteners, the garment is unfolded and is operable to be worn as the pair of pants; and 
 	a piece of removable fabric and a connector configured to removably attach the piece of removable fabric to a corresponding connector attached to the inner side of the first tubular pant leg and the second tubular pant leg, wherein the piece of removable fabric is detachably attachable between the first tubular pant leg and the second tubular pant leg3 via the connector and the corresponding connector such that the removable fabric joins the first tubular pant leg and the second tubular pant leg to form a single piece of fabric without modification of the first tubular pant leg and the second tubular pant leg, wherein the formed single piece of fabric is configured to be worn at a hip region of a wearer as the skirt; 
 	coupling the piece of removable fabric to the first tubular pant leg and the second tubular pant leg and coupling the first fastener of the plurality of loops to a respective one of the pant leg fasteners and wearing the garment as the skirt; and
 	detaching the first fastener of the plurality of loops from the respective one of the pant leg fasteners and detaching the piece of removable fabric from the first tubular pant leg and the second tubular pant leg and wearing the garment the pair of pants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/            Primary Examiner, Art Unit 3732